Exhibit 10.17

 

--------------------------------------------------------------------------------

AGREEMENT OF SUBLEASE

between

AMPEX CORPORATION,

as Sublessor

- and -

CALYPSO CAPITAL MANAGEMENT, LLC

as Sublessee

 

  Premises:  

The entire 20th Floor

135 East 57th Street

New York, New York

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

1.

 

Term

   2

2.

 

Fixed Rent

   3

3.

 

Electricity Charge

   5

4.

 

Additional Rent

   5

5.

 

Occupancy Tax

   6

6.

 

Use

   6

7.

 

Compliance with Underlying Lease

   6

8.

 

Non-Liability, Indemnity

   7

9.

 

Performance by Underlying Landlord

   8

10.

 

Services

   10

11.

 

Alterations

   11

12.

 

Initial Occupancy

   12

13.

 

Assignment and Subsubletting

   12

14.

 

Insurance

   15

15.

 

Default

   16

16.

 

Destruction by Fire or Other Casualty, Condemnation

   17

17.

 

Attornment

   17

18.

 

Sublease Consent

   18

19.

 

Notice

   19

20.

 

Quiet Enjoyment

   19

21.

 

Surrender of Demised Premises

   20

22.

 

Broker

   20

23.

 

Excluded Provisions

   20

24.

 

Security Deposit

   21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

25.

 

Inability to Perform, Delays

   24

26.

 

No Waivers

   24

27.

 

Limitations on Sublessee’s Remedies

   25

28.

 

Underlying Lease Compliance

   25

29.

 

Signage

   26

30.

 

Entire Agreement, Miscellaneous

   26

SCHEDULE A - Floor Plan

SCHEDULE B - Letter of Credit

 

-ii-



--------------------------------------------------------------------------------

AGREEMENT OF SUBLEASE (this “Sublease”), dated as of the 23rd day of April,
2004, by and between AMPEX CORPORATION, a Delaware corporation having offices at
135 East 57th Street, New York, New York (“Sublessor”), and CALYPSO CAPITAL
MANAGEMENT, LLC a Delaware limited liability company having offices at having
offices at 135 East 57th Street, 21st Floor, New York, New York (“Sublessee”).

WITNESSETH:

WHEREAS, Sublessor is the tenant of the entire 20th floor and 32nd floor in the
building known as 135 East 57th Street, New York, New York (the “Building”), and
Sublessee is desirous of subletting the entire 20th floor of such space
consisting of approximately 12,800 rentable square feet as shown cross-hatched
on the floor plan annexed hereto as Schedule A (the “demised premises” or
“Demised Premises”) from Sublessor upon the terms and conditions hereinafter set
forth:

NOW, THEREFORE, in consideration of the rental payments to be made hereunder by
Sublessee to Sublessor and the mutual terms, covenants, conditions, provisions
and agreements hereinafter set forth, Sublessor does hereby sublet to Sublessee,
and Sublessee does hereby take and hire from Sublessor, the demised premises.

This Sublease shall be expressly subject and subordinate to all of the terms,
covenants, conditions, provisions and agreements contained in that certain
(i) Agreement of Lease dated August 14, 1997, entered into between TRST New
York, Inc., LAFP New York Inc. and The Alaska Permanent Fund, as landlord and
predecessor in interest to the current landlord of the Building, 135 East 57th
Street LLC (hereinafter referred to as “Underlying Landlord”), and Sublessor, as
tenant therein (such lease as amended by that certain First Amendment of



--------------------------------------------------------------------------------

Lease dated April 19, 1999 (the “Amendment”) between Underlying Landlord and
Sublessor, is hereinafter referred to as the (“Underlying Lease”), except such
terms, covenants, conditions, provisions and agreements as are specifically
inconsistent with the provisions hereof or are set forth in Paragraph 23 below
(the “Excluded Provisions”), and (ii) Ground Lease dated December 19, 1972 (as
amended) between William F. Wallace and Stratford C. Wallace, as trustees under
a trust agreement dated June 2, 1969 between Dolorita Fitzgerald Wallace, a/k/a
Dolorita F. Wallace, as settler, and said trustees as landlord, and Madison
Realty Associates, as tenant (the “Ground Lease”). All express provisions of
this Sublease shall govern in all circumstances unless use of the demised
premises or any action or inaction taken in accordance with said provisions may
be the basis of a default under the Underlying Lease, in which case the
inconsistency shall be resolved in favor of the provisions of the Underlying
Lease. A true copy of the Underlying Lease, with certain of the Excluded
Provisions deleted, has been delivered to, and reviewed by, Sublessee.

1. Term.

(A) The term of this Sublease shall commence (the “Commencement Date”) ten
(10) days from the date that Sublessor delivers to Sublessee the fully executed
Sublease Consent (as hereinafter defined). The term of this Sublease shall
terminate on April 29, 2008 (the “Expiration Date”), unless such term shall
sooner cease or terminate or be extended pursuant to the terms of this Sublease.
Sublessor and Sublessee agree to confirm the actual Commencement Date in
writing; however, the failure to so confirm shall have no effect on the
Commencement Date.

(B) Notwithstanding anything to the contrary contained herein, if for any reason
the term of the Underlying Lease is terminated prior to the Expiration Date of
this

 

2



--------------------------------------------------------------------------------

Sublease, this Sublease shall thereupon be terminated and Sublessor shall not be
liable to Sublessee by reason thereof unless such termination is due to, or
involves, a breach by Sublessor of its obligations under the Underlying Lease or
this Sublease.

2. Fixed Rent.

(A) Sublessee shall pay to Sublessor, during the term of this Sublease, an
annual rental (“fixed rent”) Four Hundred Seventy-Three Thousand Six Hundred and
00/100 ($473,600.00) Dollars per annum, payable in equal monthly installments of
$39,466.67. Notwithstanding the foregoing, there shall be no fixed rent payable
for (i) the period commencing on the Commencement Date to and including
October 31, 2004 and (ii) the periods set forth on Schedule 2 annexed hereto
(collectively, the “Concession Period”). Sublessee’s use of the demised premises
during the Concession Period, shall be subject to all the terms and condition of
this Sublease (including without limitation Sublessee’s obligation to pay
additional rent), except for Sublessee’s obligation to pay fixed rent.

(B) Each monthly installment of fixed rent shall be paid on the first day of
each and every calendar month during the term of this Sublease by check drawn on
a bank with an office in New York City at which the check can be presented for
payment, except that a check for the first full monthly installment of fixed
rent shall be deposited in escrow with Sublessee’s counsel, Sadis & Goldberg,
LLC (“Escrow Agent”), and Escrow Agent shall release such check to Sublessor
upon its receipt of a copy the Sublease Consent executed by Underlying Landlord.

 

3



--------------------------------------------------------------------------------

The fixed rent for any month of the term of this Sublease which does not begin
or end on the first or last day of a calendar month shall be prorated on a daily
basis in accordance with the fixed rent due for the calendar month. All fixed
rent, additional rent (as hereinafter defined) and other sums and charges due to
Sublessor under this Sublease shall be paid by Sublessee at the office of
Sublessor set forth above, or at such other place as Sublessor may designate,
without any notice, setoff or deduction whatsoever. Sublessee’s obligation to
make such payments shall survive the Expiration Date or sooner termination of
this Sublease.

(C) All other costs and expenses which Sublessee assumes or agrees to pay
pursuant to this Sublease shall be deemed “additional rent” and, in the event of
non-payment, Sublessor shall have all the rights and remedies herein provided
for in case of non-payment of fixed rent. If Sublessee shall fail to pay any
installment of fixed rent or additional rent within a period of ten (10) days
after the due date of the installment in question, Sublessee shall also pay to
Sublessor a late charge equal to one (1%) percent per month of the overdue
amount, such late charge to be payable as additional rent hereunder. The payment
of such late charge shall be in addition to all other rights and remedies
available to Sublessor in the case of non-payment of fixed rent.

(D) Other than the Excluded Provisions, if Sublessor shall be charged with
respect to the demised premises for any other sums or charges pursuant to the
provisions of the Underlying Lease, including, without limitation, for overtime
or other extra services requested by Sublessee, then Sublessee shall be liable
for all such sums and charges as additional rent under this Sublease and such
sums shall be due and payable by Sublessee to Sublessor within ten (10) days of
Sublessee’s receipt of written notice from Sublessor.

 

4



--------------------------------------------------------------------------------

3. Electricity Charge.

(A) Sublessee shall obtain electricity from the public utility company in
accordance with the provisions of Article 4 of the Underlying Lease.

(B) Sublessor shall not be liable in any way to Sublessee for any failure or
defect in the supply or character of electric current furnished to the demised
premises. Sublessee covenants and agrees that, at all times, its connected
electrical load shall not cause a default under the Underlying Lease.

4. Additional Rent. Sublessee shall pay to Sublessor, as additional rent, 65.60%
of all amounts payable by Sublessor to Underlying Landlord pursuant to Article 3
of the Underlying Lease, which are applicable to the term of this Sublease. For
purposes of determining the amounts payable by Sublessee pursuant to this
Paragraph 4: Base Operating Factor shall mean the Operating Expenses for the
2004 Operating Year, and Base Tax Factor shall mean the fiscal tax year
beginning on July 1, 2004 and ending June 30, 2005. Payment of amounts due
hereunder shall be made in the manner and five (5) days before each such date as
Sublessor shall be required to pay its corresponding share of such additional
rent pursuant to the Underlying Lease. Payments for the first and last years of
the term of this Sublease shall be equitably prorated. Promptly after receipt by
Sublessor of any real estate tax statement from the Underlying Landlord or of
any bill or statement from the Underlying Landlord in respect of which Sublessee
shall, pursuant to the terms of this Paragraph 4, be required to pay additional
rent, Sublessor shall deliver a comparable statement to Sublessee, together with
copies of the statements received by Sublessor from Underlying Landlord, setting
forth the amount of additional rent payable by Sublessee hereunder. If Sublessor
shall receive a refund of any amounts from Underlying Landlord pursuant to the
terms of the Underlying Lease, Sublessor shall promptly notify Sublessee and
shall, promptly after receipt thereof, refund to Sublessee the

 

5



--------------------------------------------------------------------------------

portion thereof, if any, constituting fixed rent or additional rent which shall
have been paid by Sublessee hereunder.

5. Occupancy Tax. Sublessee shall pay (i) directly to the City of New York all
occupancy and rent taxes which may be payable by Sublessee to the City of New
York in respect of the fixed rent reserved by this Sublease and (ii) all other
taxes, the payment of which shall be imposed directly upon any occupant of the
demised premises. Promptly following Sublessor’s request, Sublessee shall
provide Sublessor with copies of documentation evidencing payment of all such
taxes, including any applicable tax returns filed and canceled checks.

6. Use. Sublessee and its affiliates and subsidiaries shall use the demised
premises only for the general, executive and administrative offices. Sublessee
and its affiliates and subsidiaries shall use and occupy the demised premises in
a manner not inconsistent with the provisions of the Underlying Lease.

7. Compliance with Underlying Lease. Sublessee covenants and agrees to observe
and perform all of the terms, covenants, conditions, provisions and agreements
to be performed by Sublessor, as tenant pursuant to the Underlying Lease, except
for any Excluded Provisions, and further covenants and agrees not to do or
suffer or permit anything to be done which would result in a default under or
cause the Underlying Lease to be terminated. All of the terms, covenants,
conditions, provisions and agreements of the Underlying Lease, excepting any
Excluded Provisions, are hereby incorporated herein with the same force and
effect as if herein set forth in full and wherever the term “Tenant” occurs in
the Underlying Lease, the same shall be deemed to refer to Sublessee.
Notwithstanding the foregoing, all grace periods specified in the Underlying
Lease shall, for purposes of determining compliance by Sublessee with the
provisions hereof, be each reduced by five (5) days. In relation to Sublessee
performing the

 

6



--------------------------------------------------------------------------------

obligations of Sublessor, as tenant pursuant to the Underlying Lease, said
obligations shall be those of Sublessor in relation to the demised premises.

8. Non-Liability, Indemnity. Sublessee shall indemnify and hold harmless
Sublessor, its agents, contractors, servants, licensees, employees or invitees
from and against any and all claims, losses, liabilities, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements) arising from (i) the use, conduct or maintenance of the demised
premises or any business therein or any work or thing whatsoever done, or any
condition created in or about the demised premises during the term of this
Sublease (or any time prior to the Commencement Date that Sublessee may have
been given access to the demised premises), (ii) any negligent or otherwise
wrongful act or omission of Sublessee, Sublessee’s affiliates and subsidiaries
or any of such parties respective agents, contractors, servants, licensees,
employees or invitees, (iii) any failure of Sublessee to perform or comply with
all of the provisions of this Sublease hereof that are applicable to Sublessee,
and (iv) any obligation Sublessor may have to indemnify Underlying Landlord
under the Underlying Lease which arises from any failure by Sublessee to perform
or comply with the provisions of this Sublease that are applicable to Sublessee.
In case any action or proceeding be brought against Sublessor or any agent,
contractor, servant, licensee, employee or invitee of Sublessor by reason of any
of the foregoing, Sublessee, upon notice from Sublessor, shall defend such
action or proceeding by counsel chosen by Sublessee, who shall be reasonably
satisfactory to Sublessor. Sublessor shall not unreasonably withhold or delay
its consent if the aforementioned counsel is the counsel for Sublessee’s
insurance carrier. Sublessee or its counsel shall keep Sublessor fully appraised
at all times of the status of such defense and shall not settle same without the
written consent of Sublessor, which consent shall not be unreasonably withheld
or delayed. Sublessor shall

 

7



--------------------------------------------------------------------------------

indemnify and hold harmless Sublessee, its agents, contractors, servants,
licensees, employees or invitees from and against any and all claims, losses,
liabilities, damages, costs and expenses (including, without limitation,
reasonable attorney’s fees and disbursements) arising from (i) any negligent or
otherwise wrongful act or omission of Sublessor or any of its agents,
contractors, servants, licensees, employees or invitees, and (ii) any failure of
Sublessor to perform or comply with all of the provisions of this Sublease or
the Underlying Lease to the extent not resulting from the failure of Sublessee
to perform or comply with all the provisions of this Sublease.

9. Performance by Underlying Landlord.

(A) Sublessor does not assume any obligation to perform the terms, covenants,
conditions, provisions and agreements contained in the Underlying Lease on the
part of Underlying Landlord to be performed or make any representation or
warranty made by Underlying Landlord. In the event Underlying Landlord shall
fail to perform any of the terms, covenants, conditions, provisions and
agreements contained in the Underlying Lease on its part to be performed,
Sublessor shall be under no obligation or liability whatsoever to Sublessee.
Sublessor shall cooperate with Sublessee, at no cost to Sublessor, in seeking to
obtain the performance of Underlying Landlord under the Underlying Lease. If
Underlying Landlord shall default in any of its obligations with respect to the
demised premises, or there shall exist a bona fide dispute with Underlying
Landlord under the terms, covenants, conditions, provisions and agreements of
this Sublease and/or the Underlying Lease and Sublessee notifies Sublessor in
writing that Sublessee has previously notified Underlying Landlord of such
dispute and that such default or notice has been disregarded or not reasonably
satisfactorily acted upon (which notice shall not be required if Underlying
Landlord has made it clear by notice or prior course of conduct with Sublessee
that it will not deal directly with Sublessee), then provided Sublessee is

 

8



--------------------------------------------------------------------------------

not in default under this Sublease, Sublessor shall use reasonable efforts to
enforce its rights under the Underlying Lease for Sublessee’s benefit,
including, but not limited to, giving notices, claims and demands to and on
Underlying Landlord. Sublessee shall reimburse Sublessor for all out-of-pocket
third party costs incurred in connection with the enforcement of such rights.
Notwithstanding the foregoing, Sublessor shall have no obligation to commence
any action at law or in equity to obtain any relief sought by Sublessee by
reason of Underlying Landlord’s breach of its obligations under the Underlying
Lease. Sublessee shall indemnify Sublessor against, and hold Sublessor harmless
from and against any and all loss, cost, damage, expense or liability
(including, but not limited to, reasonable attorneys’ fees and disbursements)
incurred by Sublessor by reason of the enforcement of its rights under the
Underlying Lease for the benefit of Sublessee, such indemnity shall survive the
Expiration Date or sooner termination of this Sublease.

(B) If, after written request from Sublessee, Sublessor shall fail or refuse to
take appropriate action for the enforcement of Sublessor’s rights against
Underlying Landlord with respect to the demised premises, Sublessee shall have
the right to take such action in its own name, and for such purpose and only to
such extent, all of the rights of Sublessor under the Underlying Lease are
hereby conferred upon and conditionally assigned to Sublessee and Sublessee
hereby is subrogated to such rights to the extent that the same shall apply to
the demised premises; provided, however, that (i) Sublessee shall only have such
rights if Sublessee shall not be in default under this Sublease beyond any
applicable notice and cure period, and (ii) Sublessor shall have the right to
require Sublessee to discontinue such action if in the reasonable opinion of
Sublessor such action may cause a cancellation, forfeiture or termination of the
Underlying Lease or Sublessor’s estate and rights thereunder with respect to the
demised

 

9



--------------------------------------------------------------------------------

premises. If any such action against Underlying Landlord in Sublessee’s name
shall be barred by reason of lack of privity, non-assignability or otherwise,
Sublessee may take such action in Sublessor’s name provided Sublessee has
obtained the prior written consent of Sublessor, and that copies of all papers
and notices of all proceedings shall be promptly given to Sublessor so that
Sublessor may be kept fully informed in respect thereof. In connection with the
foregoing, Sublessee shall indemnify and hold Sublessor harmless from and
against any and all loss, cost, damage, expense or liability (including, but not
limited to, reasonable attorneys’ fees and disbursements) incurred by Sublessor
by reason of any action by Sublessee against Underlying Landlord, such indemnity
shall survive the Expiration Date or sooner termination of this Sublease.

(C) Sublessee shall not be allowed any abatement or diminution of fixed rent or
additional rent under this Sublease because of Underlying Landlord’s failure to
perform any of its obligations under the Underlying Lease. Notwithstanding the
foregoing, in the event that Sublessor receives an abatement or diminution of
fixed rent or additional rent from Underlying Landlord that relates to the
demised premises, Sublessee shall be entitled to its allocable share of such
abatement or diminution less any expenses incurred by Sublessor in obtaining
such abatement or diminution from Underlying Landlord; it being understood and
agreed that if the abatement relates solely to the demises premises and relates
only to the period covered by this Sublease, Sublessee shall be entitled to 100%
of such abatement less any expenses as set forth in the preceding sentence.

10. Services. Sublessee shall be entitled to receive all of those services and
repairs, if any, which Underlying Landlord may be obligated to provide and to
make under the terms, covenants, conditions, provisions and agreements of the
Underlying Lease (including any

 

10



--------------------------------------------------------------------------------

rights to maintain its pro rata share of listings on the building directory) and
to the extent that Underlying Landlord is not required to provide any such
services and repairs, Sublessee shall be responsible therefor, subject to and in
accordance with the provisions of the Underlying Lease.

11. Alterations. Sublessee shall not make any changes, alterations, additions or
improvements (each, an “Alteration”) to the demised premises without first
obtaining the written consent of Underlying Landlord and Sublessor and otherwise
in accordance with Article 6 of the Underlying Lease and depositing with
Sublessor a bond or other reasonable security satisfactory to Sublessor, in the
amount of 110% of the aggregate cost of such Alteration, to insure the lien-free
completion of such Alteration. Sublessor’s consent shall not be unreasonably
withheld if the written consent of Underlying Landlord is first obtained;
provided, that, it will not be unreasonable for Sublessor to condition its
consent on Sublessee’s agreement to remove the subject Alteration prior to the
Expiration Date. Simultaneously with the submission of documents to Underlying
Landlord, Sublessee shall send copies of all such documents regarding
alterations to Sublessor. To the extent Sublessee receives consent for an
Alteration directly from Underlandlord, Sublessee shall deliver a copy of such
consent to Sublessor. Sublessee shall pay all costs and expenses relating to any
changes, alterations, additions or improvements and shall cause same to be
completed in accordance with the terms, covenants, conditions, provisions and
agreements of the Underlying Lease. Sublessee hereby agrees to indemnify, defend
and hold Sublessor harmless from and against any and all loss, cost, damage,
expense or liability (including, but not limited to, reasonable attorneys’ fees
and disbursements) incurred by Sublessor as a result of Sublessee’s failure to
comply with the provisions of this Paragraph 11. Notwithstanding anything to the
contrary contained herein, Sublessor’s consent shall not be required for any
purely cosmetic and/or decorative changes, including but limited to painting and

 

11



--------------------------------------------------------------------------------

carpeting; it being understood and agreed that the foregoing shall not vitiate
the requirement for Sublessee to obtain Underlying Landlord’s consent to such
Alterations (if Underlying Landlord’s consent would be required under the
Underlying Lease) or negate the requirement to post the requisite security as
set forth in the first sentence of this Paragraph 11.

12. Initial Occupancy. Sublessee represents that it has inspected the demised
premises and agrees to take the same “as is” in their present condition except
that Sublessor shall deliver the demised premises vacant and broom clean, and
Sublessee acknowledges that no representations with respect to the condition of
the demised premises have been made. Sublessor shall also deliver to Sublessee
all furniture and fixtures existing in the demised premises as of the date of
this Sublease and itemized on Schedule 1 annexed hereto and Sublessee agrees to
accept the same in their “AS IS” condition as of the Commencement Date without
warranty. Any work required by Sublessee to prepare the demised premises for its
occupancy shall be paid for by Sublessee and shall be subject to all of the
terms, covenants, conditions, provisions and agreements set forth in the
Underlying Lease.

13. Assignment and Subsubletting.

(A) Sublessee shall not (i) assign this Sublease (by operation of law or
otherwise), (ii) subsublet all or any part of the demised premises,
(iii) mortgage, pledge, hypothecate or otherwise encumber its interest in this
Sublease or the demised premises or any interest therein, or (iv) grant any
concession, license or otherwise permit the demised premises to be used or
occupied by anyone other than Sublessee without first complying with the
provisions of Articles 15 of the Underlying Lease and obtaining the prior
written consent of the Underlying Landlord and Sublessor.

 

12



--------------------------------------------------------------------------------

(B) Copies of all materials required by the Underlying Lease shall be delivered
to Sublessor, together with Sublessee’s request for consent.

(C) Any sale, transfer or hypothecation of the shares or other equity interests
in Sublessee, and any merger or consolidation of Sublessee with any other
business entity, shall constitute an assignment of this Sublease if and to the
extent that any such transaction, if entered into by Sublessor, would constitute
an assignment under the terms of the Underlying Lease.

(D) If this Sublease is assigned, or if the demised premises or any part thereof
is subsublet or occupied by one other than Sublessee, whether or not Sublessee
shall have been granted any required consent, Sublessor may, after default by
Sublessee, collect rent and other charges from such assignee, subsubtenant or
other occupant, and apply the net amount collected to fixed rent and other
charges herein reserved, but no such assignment, subsubletting, occupancy or
collection shall be deemed to be a waiver of the requirements of this Paragraph
13 or an acceptance of the assignee, subsubtenant or other occupant as the
sublessee under this Sublease. The consent by Sublessor to an assignment or
subsubletting shall not in any way be construed to relieve Sublessee from
obtaining the consent of Underlying Landlord and Sublessor to any further
assignment or subsubletting. No assignment or subsubletting shall, in any way,
release, relieve or modify the liability of Sublessee under this Sublease and
Sublessee shall be and remain liable under all of the terms, covenants,
conditions, provisions and agreements hereof.

(E) If Sublessee shall at any time request the consent of Sublessor to any
proposed assignment of this Sublease or subsubletting of all or any portion of
the demised premises, Sublessee shall pay on demand the reasonable costs and
expenses incurred by Sublessor and Underlying Landlord, including, without
limitation, architect, engineer and

 

13



--------------------------------------------------------------------------------

reasonable attorneys’ fees and disbursements, and a reasonable administrative
fee for review and/or preparation of documents in connection with any proposed
or actual assignment of this Sublease or subsubletting of the demised premises
or any part thereof.

(F) In the event of a proposed assignment of this Sublease or subsubletting of
the demised premises, Sublessor may elect to require the Sublessee to surrender
to Sublessor and vacate the demised premises not later than the date upon which
the proposed assignment or subsubletting is proposed to commence and comply on
such date with the provisions of this Sublease as to the surrender of the
demised premises.

(G) If Underlying Landlord and Sublessor shall give their consent to any
assignment of this Sublease or any subsubletting, Sublessee shall, in
consideration therefor, pay to Sublessor, as additional rent:

(i) In the case of an assignment, an amount equal to fifty percent (50%) all
sums and other consideration paid to Sublessee by the assignee for or by reason
of such assignment after deduction of the commercially reasonable and customary
costs incurred by Sublessee in effectuating such assignment including reasonable
attorneys’ fees, advertising costs, rent concessions, construction costs and
brokerage commissions in each case based upon bills, receipts or other evidence
of such costs reasonably satisfactory to Sublessor (collectively, “Expenses”).

(ii) In the case of a subsublease, fifty percent (50%) of all of the rents,
additional rents or other consideration payable under the subsublease or
otherwise to Sublessee by the subsubtenant which are in excess of the fixed rent
and additional rent accruing during the term of this Sublease with respect to
the subsubleased space (at the rate per square foot payable by Sublessee
hereunder) pursuant to the provisions hereof after deduction of the Expenses
incurred by Sublessee in connection with such subsublease.

 

14



--------------------------------------------------------------------------------

(H) The sums payable under this subparagraph shall be paid to Sublessor as and
when paid by the assignee or subsubtenant, as the case may be.

14. Insurance.

(A) During the term of this Sublease, Sublessee, at its sole cost and expense,
shall provide and maintain comprehensive public liability and property damage
insurance in conformity with the provisions of Article 12 of the Underlying
Lease. Sublessee shall cause Sublessor and Underlying Landlord (and any other
parties if required pursuant to the provisions of the Underlying Lease) to be
included as additional insureds in said policy or policies which shall contain
provisions, if and to the extent available, that it or they will not be
cancelable except upon at least thirty (30) days prior written notice to all
insureds and that the act or omission of one insured will not invalidate the
policy as to the other insureds. Sublessee shall furnish to Sublessor reasonably
satisfactory evidence that such insurance is in effect at or before the
Commencement Date and, on request, at reasonable intervals thereafter.

(B) Nothing contained in this Sublease shall relieve Sublessee from liability
that may exist as a result of damage from fire or other casualty, but each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty. To the extent permitted by law, Sublessor and Sublessee each hereby
releases and waives all right of recovery against the other or anyone claiming
through or under the other by way of subrogation or otherwise. The foregoing
release and waiver shall be in force only if the insurance policies of Sublessor
and Sublessee provide that such release or waiver does not invalidate the
insurance. If the inclusion of said provision

 

15



--------------------------------------------------------------------------------

would involve an additional expense, either party, at its expense, may require
such provision to be inserted in the other’s policy.

(C) Sublessee hereby releases Underlying Landlord or anyone claiming through or
under Underlying Landlord by way of subrogation or otherwise to the extent that
Sublessor released Underlying Landlord or Underlying Landlord was relieved of
liability or responsibility pursuant to the provisions of the Underlying Lease,
and Sublessee will cause its insurance carriers to include any clauses or
endorsements in favor of Underlying Landlord which Sublessor is required to
provide pursuant to the provisions of the Underlying Lease.

15. Default. In the event Sublessee defaults in the performance of any of the
terms, covenants, conditions, provisions and agreements of this Sublease or of
the Underlying Lease, beyond the expiration of any applicable notice and cure
period as may be herein provided, Sublessor shall be entitled to exercise any
and all of the rights and remedies to which it is entitled by law and also any
and all of the rights and remedies specifically provided for in the Underlying
Lease, which are hereby incorporated herein and made a part hereof with the same
force and effect as if herein specifically set forth in full, and that wherever
in the Underlying Lease rights and remedies are given to Underlying Landlord,
the same shall be deemed to refer to Sublessor.

 

16



--------------------------------------------------------------------------------

16. Destruction by Fire or Other Casualty, Condemnation.

(A) If the demised premises or the Building shall be partially or totally
damaged or destroyed by fire or other casualty, Sublessee shall have no right to
terminate this Sublease and this Sublease shall not be terminated by reason of
such casualty unless the Underlying Lease is terminated by Sublessor or
Underlying Landlord pursuant to the provisions of Article 13 of the Underlying
Lease.

(B) If the demised premises are partially or totally damaged by fire or other
casualty as a consequence of which Sublessor shall receive an abatement of rent
relating to the demised premises, then in such event, there shall be a
corresponding abatement of the fixed rent payable hereunder.

(C) Sublessee shall give Sublessor and Underlying Landlord notice of any fire,
casualty or accident in or about the demised premises promptly after Sublessee
becomes aware of such event.

(D) If the Underlying Lease is terminated pursuant to the provisions of Article
14 thereof as the result of a taking of all or any portion of the Building by
condemnation (or deed in lieu thereof), this Sublease shall likewise terminate.
In such event, Sublessee shall have no claim to any portion of the award with
respect to any such taking, except to file a claim for the value of its fixtures
or for moving expenses; provided, however, that Sublessor’s award is not thereby
reduced or otherwise adversely affected.

(E) Subtenant waives the provisions of Section 227 of the New York Real Property
Law, which is superseded by the provisions of this Paragraph 16.

17. Attornment. If the Underlying Lease and Sublessor’s leasehold interest in
the demised premises shall be terminated, other than as a result of a casualty
or condemnation or

 

17



--------------------------------------------------------------------------------

sale in lieu thereof, Sublessee shall, if so requested in writing by Underlying
Landlord, attorn to Underlying Landlord pursuant to the terms and conditions of
this Sublease (including the payments for Fixed Rent and additional rent), and
shall, during the term of this Sublease, perform all of the terms, covenants,
conditions, provisions and agreements of this Sublease on the part of Sublessee
to be performed. In the event of any such attornment, Underlying Landlord shall
not be (i) liable for any act or omission or default of any prior sublessor
(including, without limitation, Sublessor); (ii) subject to any offsets or
defenses which Sublessee might have against any prior sublessor (including,
without limitation, Sublessor); (iii) bound by any fixed rent or additional rent
which Sublessee might have paid for more than the then current month to any
prior sublessor (including, without limitation, Sublessor); or (iv) bound by any
amendment or modification of this Sublease made without Underlying Landlord’s
written consent. The foregoing shall be self-operative without the necessity of
the execution of any further instruments, but Sublessee agrees, upon the demand
of Underlying Landlord, to execute, acknowledge and deliver any instrument or
instruments confirming such attornment.

18. Sublease Consent. This Sublease shall become effective only if the written
consent hereto of Underlying Landlord is obtained (the “Sublease Consent”). If
the Sublease Consent is not obtained, then this Sublease shall be null and void
and of no force or effect and Escrow Agent shall return the first month’s rent
and the security being held by Escrow Agent and thereupon neither party shall
have any further obligation to the other. Upon execution and delivery of this
Sublease by Sublessor and Sublessee and confirmation of Escrow Agent’s receipt
of the first month’s rent and security, Sublessor shall promptly request the
consent of Underlying Landlord to this Sublease. Sublessee agrees to provide
such information in connection with such request as Underlying Landlord shall
reasonably request. In the event that

 

18



--------------------------------------------------------------------------------

Underlying Landlord shall notify Sublessor that it will not consent to this
Sublease, then Sublessor will promptly notify Sublessee and Escrow Agent of such
fact, Escrow Agent shall return to Sublessee the first month’s rent and
security, and thereupon this Sublease shall be null and void. If the foregoing
consent is not obtained by July 1, 2004 (the “Outside Date”), then either party
may terminate this Sublease upon written notice to the other given at any time
following the Outside Date but prior to receipt of the Sublease Consent and as
of the date of such notice this Sublease shall be deemed void and of no force
and effect, and neither party shall have any further obligation or liability to
the other, except that Escrow Agent shall return the first month’s rent and
security to Sublessee.

19. Notice. Any notice to be given under this Sublease shall be in writing and
shall be sent by registered or certified mail, return receipt requested, or by
nationally-recognized overnight courier, addressed to (i) Sublessor at its
(a) address herein stated, Attention: Craig Mckibben, and (b) with copies to
Paul, Hastings, Janofsky & Walker, LLP, 75 East 55th Street, New York, New York
10022 Attention: Michael Zuppone, Esq., and (ii) Sublessee, (a) at its address
herein stated, Attention: Andrew Flinn and (b) with a courtesy copy to Sadis &
Goldberg, LLC, 463 Seventh Avenue, Suite 1601, New York, New York 10018
Attention: Jeffrey Goldberg, Esq. No notice shall be effective unless given to
all of the parties listed hereinabove. Each party shall have the right to
designate, by notice in writing, any other address to which such party’s notice
is to be sent. Any notice to be given by either party may be given by the
attorneys for such party, Any notice shall be deemed given upon delivery (or
rejection of delivery).

20. Quiet Enjoyment. Sublessor covenants that Sublessee, on paying the fixed
rent and additional rent and performing all the terms, covenants, conditions,
provisions and

 

19



--------------------------------------------------------------------------------

agreements aforesaid, shall and may peacefully and quietly have, hold and enjoy
the demised premises for the term aforesaid, free from any interference or
hindrance by Sublessor, but subject to the exceptions, reservations and
conditions hereof, the Underlying Lease, Ground Lease and any other superior
lease or mortgage.

21. Surrender of Demised Premises. On the date upon which the term hereof shall
expire and come to an end, whether on the Expiration Date, by lapse of time or
otherwise, Sublessee, at Sublessee’s sole cost and expense, shall quit and
surrender the demised premises to Sublessor in the same good order and condition
as Sublessor is delivering them to Sublessee, subject to the provisions of
Article 22 of the Underlying Lease.

22. Broker. Sublessor and Sublessee represent to each other that Cushman &
Wakefield, Inc. and Gerber Real Estate Advisors, Inc. (collectively, the
“Brokers”) are the only brokers with whom Sublessor and Sublessee dealt in
relation to this transaction and that Sublessor and Sublessee has had no
dealings, either direct or indirect, with any other real estate agent or broker
in connection with this transaction. Sublessor and Sublessee agree to indemnify,
defend and hold the other harmless from any loss, liability and expense incurred
by Sublessor or Sublessee, as the case may be, as a result of any claim made
against such party which is based upon a breach of the representation made by
Sublessor and Sublessee in this Paragraph 22. Sublessor’s and Sublessee’s
indemnification obligation hereunder shall survive the Expiration Date or sooner
termination of this Sublease. Sublessor hereby agrees to pay the Brokers a
commission pursuant to a separate agreement.

23. Excluded Provisions. The following provisions of the Underlying Lease are
deemed to be Excluded Provisions: Articles 2 (except for clause (ii) of
Section 2.4), 32, 35

 

20



--------------------------------------------------------------------------------

and 37, Sections 10.4, 15.5, 15.6, 27.1 and Schedules “A”, “E” and “F” and with
respect to the Amendment: paragraphs 2, 3, 4(A), 4(B), 4(C), 4(D), 4(E), 5, 6,
and 7.

24. Security Deposit.

(A) Subject to subparagraph 24(B) below, Sublessee has deposited with Escrow
Agent, the sum of $119,466.67 as security for the faithful performance and
observance by Sublessee of the terms, covenants, conditions, provisions and
agreements of this Sublease. Escrow Agent shall release such security to
Sublessor upon its receipt of a copy of the Sublease Consent executed by the
Underlying Landlord. It is agreed that in the event Sublessee defaults in
respect of any of the terms, covenants, conditions, provisions and agreements of
this Sublease, including, but not limited to, the payment of fixed rent and
additional rent, Sublessor may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any fixed rent
and additional rent or any other sum as to which Sublessee is in default or for
any sum which Sublessor may expend or may be required to expend by reason of
Sublessee’s default in respect of any of the terms, covenants, conditions,
provisions and agreements of this Sublease, including, but not limited to, any
damages or deficiency in the reletting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Sublessor. If Sublessor so applies or retains any part of the
security, Sublessee shall, within five (5) days of demand made by Sublessor in a
written notice to Sublessee, promptly deposit with Sublessor the amount so
applied or retained so that Sublessor shall have the full deposit on hand at all
times during the term of this Sublease. In the event that Sublessee shall fully
and faithfully comply with all of the terms, covenants, conditions, provisions
and agreements of this Sublease, the security shall be returned to Sublessee
after the Expiration Date and after delivery of entire possession of the demised

 

21



--------------------------------------------------------------------------------

premises to Sublessor in the condition required by the Underlying Lease. In the
event of an assignment by Sublessor of its interest under the Underlying Lease,
Sublessor shall have the right to transfer the security and Sublessee agrees to
look to the new sublessor solely for the return of said security and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new sublessor. Sublessee further covenants that it
shall not assign or encumber or attempt to assign or encumber the monies
deposited herein as security and that neither Sublessor nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

(B) In lieu of the cash security deposit referred to in subparagraph 24(A)
above, Sublessee may deliver to Escrow Agent and maintain in effect at all times
during the term of this Sublease following delivery thereof, a clean,
unconditional and irrevocable letter of credit, in substantially the form
annexed hereto as Schedule B, in the amount of $119,466.67 issued by a banking
corporation (“Bank”) reasonably satisfactory to Sublessor and having its
principal place of business or its duly licensed branch in the City and County
of New York at which the letter of credit may be presented for payment. Escrow
Agent shall deliver any such letter of credit to Sublessor upon its receipt of a
copy of the Sublease Consent executed by the Underlying Landlord. Such letter of
credit shall have an expiration date no earlier than the first anniversary of
the date of issuance thereof and shall provide that it shall be automatically
renewed from year to year unless terminated by the Bank by notice to Sublessor
given not less than ninety (90) days prior to the then expiration date therefor.
It is agreed that in the event Sublessee defaults in respect of any of the
terms, covenants, conditions, provisions or agreements of this Sublease,
including, but not limited to, the payment of fixed rent and additional rent, or
if the letter of credit is terminated pursuant to the preceding sentence and is
not replaced within

 

22



--------------------------------------------------------------------------------

thirty (30) days prior to its expiration date that (i) Sublessor shall have the
right to require the Bank to make payment to Sublessor of so much of the entire
proceeds of the letter of credit as shall be reasonably necessary to cure the
default, and (ii) Sublessor may apply said sum so paid to it by the Bank to the
extent required for the payment of any fixed rent or additional rent or any
other sum as to which Sublessee is in default or for any sum which Sublessor may
expend or may be required to expend by reason of Sublessee’s default in respect
of any of the terms, covenants, conditions, provisions and agreements of this
Sublease, including, but not limited to, any damages or deficiency in the
reletting of the demised premises, whether such damages or deficiency accrues
before or after summary proceedings or other re-entry by Sublessor, without
thereby waiving any other rights or remedies of Sublessor with respect to such
default. If Sublessor applies any part of the proceeds of the letter of credit,
Sublessee, upon demand, shall promptly deposit with Sublessor, the amount so
applied or retained so that Sublessor shall have the full deposit on hand at all
times during the term of this Sublease. If Sublessee shall fully and faithfully
comply with all of the terms, covenants, conditions, provisions and agreements
of this Sublease, any letter of credit, or any remaining portion of any sum
collected by Sublessor hereunder from the Bank, together with any other portion
or sum held by Sublessor as security, shall be returned to Sublessee after the
Expiration Date and after delivery of the entire possession of the demised
premises to Sublessor in the condition required by the Underlying Lease. In the
event of an assignment by Sublessor of its interest under the Underlying Lease,
Sublessor shall have the right to transfer the security and Sublessee agrees to
look to the new sublessor solely for the return of said security and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new sublessor. Sublessee shall have the right to

 

23



--------------------------------------------------------------------------------

substitute one letter of credit for another, provided that, at all times, the
letter of credit shall meet the requirements of this subparagraph 24(B).

25. Inability to Perform, Delays. If Sublessee shall be delayed in obtaining
possession of the demised premises because of any reason beyond the reasonable
control of Sublessor, Sublessor shall not be subject to any liability, the
effectiveness of this Sublease shall not be affected and the term hereof shall
not be extended, but the fixed rent shall be abated (provided Sublessee is not
responsible for any such delay in obtaining possession) until possession shall
have been made available to Sublessee. The provisions hereof are intended to
constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law. In the event possession of the
demised premises is not delivered to Sublessee by the Outside Date, for any
reason excluding Sublessee’s delay, then at anytime thereafter and before
possession is delivered, Sublessee may elect to terminate this Sublease upon
notice to Sublessor.

26. No Waivers. Failure by either party in any instance to insist upon the
strict performance of any one or more of the obligations of the other party
under this Sublease, or to exercise any election herein contained or acceptance
of payment of any kind with knowledge of a default by the other party, shall in
no manner be or be deemed to be a waiver by such party of any defaults or
breaches hereunder or of any of its rights and remedies by reason of such
defaults or breaches, or a waiver or relinquishment for the future of the
requirement of strict performance of any and all of the defaulting party’s
obligations hereunder. Further, no payment by Sublessee or receipt by Sublessor
of a lesser amount than the correct amount of fixed rent and/or additional rent
due hereunder shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or any letter accompanying any check
or

 

24



--------------------------------------------------------------------------------

payment be deemed to effect or evidence an accord and satisfaction, and
Sublessor may accept any checks or payments as made without prejudice to
Sublessor’s right to recover the balance or pursue any other remedy in this
Sublease or otherwise provided at law or in equity.

27. Limitations on Sublessee’s Remedies.

With respect to any provision of this Sublease which specifically requires that
Sublessor shall not unreasonably withhold or unreasonably delay its consent or
approval, Sublessee in no event shall be entitled to make, nor shall Sublessee
make, any claim, and Sublessee hereby waives any claim, for any sum of money
whatsoever as damages, costs, expenses, attorneys’ fees or disbursements,
whether affirmatively or by way of setoff, counterclaim or defense, based upon
any claim or assertion by Sublessee that Sublessor has unreasonably withheld or
unreasonably delayed such consent or approval. Sublessee’s sole remedy for
claimed unreasonable withholding or unreasonable delaying by Sublessor of its
consent or approval shall be an action or proceeding brought and prosecuted
solely at Sublessee’s own cost and expense to enforce such provision, for
specific performance, injunction or declaratory judgment.

28. Underlying Lease Compliance.

(A) Sublessor represents and warrants to Sublessee that as of the date hereof
(i) the Underlying Lease is in full force and effect; (ii) to the best knowledge
of Sublessor, no event has occurred which with the passage of time or giving of
notice, or both, shall ripen into a default under the Underlying Lease;
(iii) there are presently no offsets or defenses existing against the
enforcement of the Underlying Lease and Sublessor holds title to the entire
tenant’s interest under the Underlying Lease, and (iv) that the Underlying Lease
annexed hereto is a full and complete copy of same.

 

25



--------------------------------------------------------------------------------

(B) Sublessor covenants and agrees that it will not (i) voluntarily cancel or
surrender the Underlying Lease during the term of the Sublease without
Sublessee’s consent, or (ii) do or cause to be done or suffer or permit any act
or thing to be done which could cause the Underlying Lease to be terminated as a
result of a default by Sublessor thereunder, unless Sublessor is prevented from
complying with the terms of this subparagraph due to any action or inaction of
Sublessee, or (iii) amend or modify the Underlying Lease in any manner which
increase the obligations of Sublessee hereunder (other than to a de minimis
extent), without obtaining the prior written consent of Sublessee.

29. Signage. Subject to the provisions of the Underlying Lease, Sublessee may,
at its sole cost and expense, install “entry suite” signage in the elevator
lobby of the 20th floor of the Building, provided that Sublessee remove such
“entry suite” signage on or prior to the Expiration Date and repair any damage
that may result from such removal. Sublessor shall cause to be provided to
Sublessee (subject to the consent of the Underlying Landlord) listings on the
Building’s computerized directory, if any, located in the lobby of the Building.

30. Entire Agreement, Miscellaneous.

(A) This Sublease shall be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of law principles
thereof.

(B) The paragraph headings in this Sublease are inserted only as a matter of
convenience for reference and are not to be given any effect in construing this
Sublease.

(C) If any of the provisions of this Sublease or the application thereof to any
person or circumstance shall be, to any extent, held to be invalid or
unenforceable, the remainder of this Sublease shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.

 

26



--------------------------------------------------------------------------------

(D) All of the terms and provisions of this Sublease shall be binding upon and,
except as prohibited by Paragraph 13 hereof, inure to the benefit of the parties
hereto and their respective permitted successors and assigns.

(E) All prior negotiations and agreements relating to this Sublease and the
demised premises are merged into this Sublease. This Sublease may not be
amended, modified or terminated, in whole or in part, nor may any of the
provisions be waived, except by a written instrument executed by the party
against whom enforcement of such amendment, modification, termination or waiver
is sought and unless the same is permitted under the provisions of the
Underlying Lease.

(F) Each person executing this Sublease hereby represents and warrants that he
or she is a duly authorized representative of Sublessor or Sublessee, as the
case may be, and has full authority to execute and deliver this Sublease.

(G) This Sublease shall have no binding force and effect and shall not confer
any rights or impose any obligations upon either party unless and until both
parties have executed it and Sublessor shall have obtained Underlying Landlord’s
written consent to this Sublease pursuant to the provisions hereof and delivered
to Sublessee an executed copy of such consent. Under no circumstances shall the
submission of this Sublease in draft form by or to either party be deemed to
constitute an offer for the subleasing of the demised premises.

(H) This Sublease may be executed in several counterparts each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

(I) This Sublease and all the obligations of Sublessee to pay fixed rent and
additional rent and perform all of its other covenants and agreements hereunder
shall in no way be affected, impaired, delayed or excused because Sublessor or
Underlying Landlord are unable

 

27



--------------------------------------------------------------------------------

to fulfill any of their respective obligations hereunder, either explicit or
implicit, if Sublessor or Underlying Landlord is prevented or delayed from so
doing by reason of strikes or labor trouble or by accident, adjustment of
insurance or by any cause whatsoever reasonably beyond Sublessor’s or Underlying
Landlord’s control.

(J) Each and every right and remedy of Sublessor under this Sublease shall be
cumulative and in addition to every other right and remedy herein contained or
now or hereafter existing at law or in equity, by statute or otherwise.

(K) At any time and from time to time Sublessee shall, within seven (7) days
after written request by Sublessor, execute, acknowledge and deliver to
Sublessor a written statement certifying (i) that this Sublease has not been
modified and is in full force and effect or, if modified, that this Sublease is
in full force and effect as modified, and specifying such modification(s),
(ii) the dates to which the fixed rent and additional rent and other charges
have been paid, (iii) that, to the best of Sublessee’s knowledge, no defaults
exist under this Sublease or, if any do exist, the nature of such default(s) and
(iv) as to such other matters as Sublessor may reasonably request.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Sublease
as of the day and year first above written.

 

SUBLESSOR: AMPEX CORPORATION By:   /s/ Craig L. McKibben   Name: Craig L.
McKibben   Title: V.P. SUBLESSEE:

CALYPSO CAPITAL MANAGEMENT, LLC

By:   /s/ Casey Gard   Name: Casey Gard   Title: Managing Member ESCROW AGENT:

SADIS & GOLDBERG, LLC

By:   /s/ Jeffrey Goldberg   Name: Jeffrey Goldberg   Title: Member



--------------------------------------------------------------------------------

SCHEDULE A

Floor Plan

[attached hereto]

 

A-1



--------------------------------------------------------------------------------

SCHEDULE A

Floor Plan

LOGO [g30204g71z94.jpg]

 

8



--------------------------------------------------------------------------------

SCHEDULE B

(Bank Letterhead)

 

   Standby Letter of Credit No. _________________    Date of Issue:
____________________________

Issuing Bank: ___________________

 

Beneficiary:    Applicant: Ampex Corporation    ______________________________
135 East 57th Street    ______________________________ New York, New York 10022
   ______________________________ Amount: _____________________________________
  

Dear Sir(s):

We hereby issue in your favor our irrevocable Letter of Credit under the above
referenced number and amount which is available against presentation of your
draft drawn on us at sight and bearing our Letter of Credit number
_______________.

The original Letter of Credit plus any subsequent amendments thereto must
accompany such draft when presented for payment.

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for periods of one year each from the present or any
future expiration date hereof, unless thirty (30) days prior to any expiration
date we shall notify you in writing, by certified mail, return receipt
requested, that we elect not to consider this Letter of Credit renewed for any
such additional period. After receipt by you of such notice, you may, until the
expiration date hereof, draw the full amount of the credit hereunder, against
your draft.

This Letter of Credit is transferable by the Beneficiary upon payment of our
customary transfer charges which shall be debited to the account of applicant.

We hereby engage with you that all drafts drawn under and in compliance with the
terms of this irrevocable letter of credit will be duly honored if presented at
our counters at [Insert address of a New York City branch] on or before the
expiration date indicated above.

**This documentary credit is subject to the International Standby Practices
(“ISP98”) International Chamber of Commerce (Publication No. 590), and as to
matters not governed by the ISP98, shall be governed by and construed in
accordance with the laws of the State of New York.

 

B-1



--------------------------------------------------------------------------------

SCHEDULE 2

(Schedule of Free Fixed Rent)

 

May 2005    $7,466.67 (5.68 Days) June 2005    Entire Month July 2005    Entire
Month May 2006    $36,266.67 (27.57 Days) June 2006    Entire Month July 2006   
Entire Month May 2007    $10,666.67 (8.11 Days) June 2007    Entire Month July
2007    Entire Month March 2008    $27,733.33 (21.08 Days) April 2008    Entire
Month

 

1



--------------------------------------------------------------------------------

CALYPSO CAPITAL MANAGEMENT, LP

March 29, 2005

Ms. Maria Santana

Ampex Corporation

135 E 57th Street, 32nd Floor

New York, NY 10022

Dear Maria,

Calypso Capital Management LP (an affiliated entity of Calypso Capital
Management LLC) will be paying the rent for the space located at 135 E 57th
Street, 20th floor, New York, NY 10022 according to the terms of the sublease
with Calypso Capital Management LLC. This does not release Calypso Capital
Management LLC from the sublease dated April 23, 2004.

Please sign the bottom of this document to confirm your acceptance of this
arrangement.

Thank you,

 

/s/ Andrew Flinn Andrew Flinn Chief Financial Officer

 

Accepted and Agreed to by: Ampex     /s/ Craig L. McKibben By:   3/31/05

135 EAST 57TH STREET, 20TH FLOOR • NEW YORK, NY 10022

PHONE: 212 829-4072 • FAX: 212 829-4057